Case: 14-70009      Document: 00513633464         Page: 1    Date Filed: 08/11/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 14-70009
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
WILLARD ALLEN,                                                            August 11, 2016
                                                                           Lyle W. Cayce
              Petitioner–Appellee Cross–Appellant,                              Clerk

v.

DARREL VANNOY, Warden Louisiana State Penitentiary,

              Respondent–Appellant Cross–Appellee.




                  Appeals from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:09-CV-218


Before OWEN, ELROD, and HAYNES, Circuit Judges.
PER CURIAM:*
       A jury convicted Willard Allen of the capital murder of Herman
Ferguson, and Allen was sentenced to death. The Louisiana Supreme Court
denied relief in Allen’s direct appeal, and his request for habeas relief in the
state courts was denied. In federal habeas proceedings pursuant to 28 U.S.C.
§ 2254, the federal district court granted relief and ordered a new trial. The
State has appealed that judgment, and its appeal is pending. Allen has filed a


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-70009          Document: 00513633464           Page: 2   Date Filed: 08/11/2016



                                        No. 14-70009
cross-appeal in this court seeking a certificate of appealability (COA) on nine
issues on which the federal district court denied habeas relief. This opinion
and order pertains only to Allen’s request for a COA.
      We grant a COA on three issues: whether the jury impermissibly
considered extraneous evidence not presented at trial in violation of the Sixth
Amendment right to confront a witness and in violation of due process (Allen’s
Ground Two); whether the State withheld exculpatory Brady evidence (Allen’s
Ground Six); and whether the state trial court violated Allen’s right to due
process by appointing an inexperienced, unlicensed and allegedly ineffective
investigator, and refusing to make funds available for Allen to hire the
investigator of his own choosing (Allen’s Ground Ten). We deny a COA as to
all other issues raised by Allen.
      The panel intends to hear oral argument in this case and to consider the
State’s appeal at the same time as it considers the issues as to which we have
granted Allen a COA.
                                                I
      Herman Ferguson owned a bar, the Cherokee Club, and was shot six
times during an armed robbery of his establishment. 1 He died from those
wounds. Deputy Wade Ebert, the investigating officer, upon discovering Allen
was at the bar with Ferguson the night of the murder, requested that Allen be
questioned. 2 Later that day, another officer spotted Allen’s car, stopped Allen,
and radioed Ebert. 3 Once Ebert arrived, the officers asked Allen if he owned a
.380 caliber handgun, the type of weapon used in Ferguson’s murder. 4 Allen
1   State v. Allen, 682 So. 2d 713, 716 (La. 1996).
      2   Id.
      3   Id.
      4   Id.
                                                2
     Case: 14-70009        Document: 00513633464   Page: 3   Date Filed: 08/11/2016



                                    No. 14-70009
responded that he did own such a weapon, and that it was in the trunk of his
car. 5       The officers then Mirandized Allen and asked him to sign a form
consenting to a search of his car; Allen obliged. 6 A .380 caliber handgun, spent
shell casings, live ammunition, $625 in cash, and a metal cashbox were in the
trunk. 7 Allen claimed that on the day of the shooting, he had loaned the
firearm to Gabriel Clark, 8 with whom Allen’s sister lived. The officers released
Allen and questioned Clark, who denied borrowing the weapon from Allen. 9
The next day, the officers brought Allen into the police station and questioned
him, whereupon Allen signed a waiver of his Miranda rights and confessed to
committing the robbery and murder. 10 Allen’s confession was as follows:
                Approximately two weeks ago I was talking with Gabriel
         Clark and we were discussing the amount of money they keep at
         the Cherokee Club in Campti, La. We were talking about robbing
         the place. Everytime [sic] Gabriel and I have been together the
         last two weeks we would discuss robbing the place.
                On Monday, September 6, 1993 somewhere around 6:00 P.M.
         I went over by my sister’s apartment in Pecan Park in Campti. A
         guy by the name of Herbert, I don’t know his last name, Gabriel
         Clark, my sister Velma Lawson and her kids were there. We sat
         around and watched the Monday Night football game. During half
         time of the football game Gabriel and I went to get some beer.
         While we were gone we discussed that that would be a good night
         to rob the Cherokee Club because there weren’t many people there
         and Herman Ferguson, the owner, was going to stay by himself
         that night. He lives in a trailer house next to the club.
                After the game I left my sister’s and drove down to the
         Cherokee Club. This was somewhere around 11:00 P.M. I got
         there and shot pool and talked to Herman and drank a few beers.

         5   Id.
         6   Id.
         7   Id. at 717.
         8   Id.
         9   Id.
         10   Id.
                                          3
Case: 14-70009   Document: 00513633464     Page: 4   Date Filed: 08/11/2016



                            No. 14-70009
 At the time the club was closing it was just me, Sandra Hicks and
 Herman Ferguson there. Sandra and I left at the same time. I
 drove to my sister’s, Velma’s, house and I talked with Gabriel
 Clark about robbing the place. He was pushing pretty heavy that
 we should go ahead and do it because he needed the money.
 Gabriel then went with me to my Mom’s house and we got a bottle
 of whiskey. We drove from there out towards the Cherokee Club.
 Gabriel dropped me off just a short distance from the club. We
 were in my car, a 1971 Buick Regal, white in color. Gabriel was
 going to the Shell Station at the Hwy 6 and ByPass and wait for
 me.
       I knocked on the door of Herman Ferguson’s house and woke
 him up. I told him my car had quit on me. Herman gave me his
 keys and told me to take his truck and see if I could fix the car. I
 took the truck and drove to the Shell Station where Gabriel Clark
 was waiting. He was sitting in the Station drinking a cup of coffee
 when I got there. I left my car parked at the Shell Station and
 Gabriel and I went in Herman’s truck back to the Cherokee Club.
 On the way to the Club I dropped Gabriel off at his mother’s house
 so he could get a dark colored shirt on and we didn’t want Herman
 or anybody to see him getting out of the truck with me. Gabriel
 and I were to meet at the Club with the intentions [of] robbing
 Herman. When I got back to the Club Herman was laying on the
 couch in his trailer waiting for me to get back with his truck. I
 walked in the trailer and Herman woke up. He got up and I told
 him my car was fixed. Herman had on a T-shirt, jeans, flip-flop
 shoes and a cap. Herman and I got into the truck and we drove
 down the road to where I told him the car was which was almost
 to Clarence, La. Gabriel and his brother, Joe, were standing out
 in the yard at their mother’s house. Gabriel had already changed
 shirts and had on a dark colored shirt. We got to where I told him
 the car was and it wasn’t there so we turned around and went back
 to Herman’s house. Herman told me not to worry about my car
 that we would go back in the morning and find it. Herman told me
 he was going to lay down and for me to lay down and not worry
 about it. I asked Herman if I could call my girlfriend, Sue
 Breazelle, and she lives in Winnfield. I called her and I told her
 my car was missing and that I needed a ride home. I told Sue not
 to worry about it, I would get somebody to get me home. After I
 hung up the phone with her I sat there for awhile. Herman told
 me the bar was unlocked and I could go get me a beer to calm down

                                  4
Case: 14-70009    Document: 00513633464      Page: 5   Date Filed: 08/11/2016



                             No. 14-70009
 and not to worry about it. I went over to the club and got a beer
 and came back to the trailer and sat there and drank it. Herman
 had gone to bed by then. Herman’s dog started barking at
 something outside. Herman came in there and said, “I wonder
 what the dog is barking at?” In my mind I knew what the dog was
 barking, I knew Gabriel was supposed to be outside. I told Herman
 I would go look. I went outside and looked around and went back
 in and told Herman I couldn’t see anyone out there. Herman then
 went back to bed. I sat there on the couch for a little while. I then
 got up and walked back to Herman’s bedroom. I said, “Herman, I
 need to ask you something” and Herman said, “What’s that my
 friend”. I told him I need the combination to the safe. At this time
 Herman sat up on the side of his bed and asked me what was going
 on. I pulled my gun, a 380 cal. automatic and I told Herman I
 didn’t want to hurt him I just wanted the combination to the safe.
 I had got the gun out from under the seat of my car at the Shell
 Station and had put it in my back pocket when I picked Gabriel up
 at the Shell Station in Herman’s truck. Herman started talking to
 me telling me I didn’t need to do this, that it wasn’t worth it. I told
 him it had already gone too far, that I wasn’t the only one involved.
 Herman talked to me some more, telling me it didn’t need to
 happen. I told him it was too late, I had already gone too far that
 I had already pulled the gun and I would be going to jail anyway.
 I told him I need the money. Herman said, “Okay, you can have
 it”. Herman sat there and kept talking to me. Herman gave the
 combination to the safe but I couldn’t remember what it was. I
 asked Herman to repeat it but I couldn’t remember so he told me,
 “Come on, I’ll open it for you”. Herman got up and we started out
 but about halfway down the hall in the trailer Herman tried to
 attack me. I overpowered him and said, “Look Herman, I don’t
 want to hurt you, I just want the damn money”. Herman still had
 on his jeans and a T-shirt but he was bare-foot at this time. We
 went over to the club. We went in the bar, went to the back to the
 storage room. Herman kneeled down and opened the safe. He
 then stood up and he started talking to me again. Gabriel Clark
 was supposed to have been in the club. He was to have followed
 us through the back door but he didn’t do it. Herman was still
 talking to me, telling me I didn’t need to do it and not to get crazy.
 I told Herman to move away that I didn’t want to hurt him.
 Herman started to walk back and said, “No Willard, I can’t do it”
 and he then attacked me. As Herman and I made contact the gun

                                   5
    Case: 14-70009      Document: 00513633464   Page: 6   Date Filed: 08/11/2016



                                 No. 14-70009
      went off. It seemed like the gun wouldn’t quit going off. Herman
      fell against me and the gun kept going off. I was trying to push
      him off me and Herman twisted around and the gun went off again.
      That’s the last shot I can remember and Herman fell on his back.
      I moved Herman, dragging him about a foot from the doorway. I
      then removed the money from the safe. I stuffed the money into a
      money bag. I then left out and locked the door. I took Herman’s
      truck and drove to the Shell Station where my car was. I took my
      car and drove by my sister’s house. When I drove up Gabriel Clark
      was sitting on the front porch. I asked him where he had been.
      Gabriel told me he was at the club and I told him I couldn’t see
      him. He said he was right by the gate waiting. I told him Herman
      was dead, and that was what he was there for, to keep something
      like that from happening. I told him if he had been there Herman
      wouldn’t have attacked me. Gabriel was outside the car door and
      I gave him what I thought was half the money. Gabriel wanted
      the bigger bills because the smaller ones were too bulky. I then
      drove on home.
             Around 8:00 A.M. Tuesday Morning I got up and went down
      to the Parade Station to get some gas and I saw Gabriel Clark
      there. Gabriel asked me again what had happened the night
      before. I told him. Gabriel wanted a ride to Clarence and I gave
      him a ride there on my way to Alexandria. That’s the last time I
      saw Gabriel Clark.
             Approximately two weeks ago I traded my 38cal Smith &
      Wesson to Sue Breazelle for the 380 automatic.


      As can be seen from this confession, Allen implicated Clark in the
robbery, and Clark was charged with armed robbery. After Allen’s trial had
concluded, Clark entered a “no contest” plea to accessory to an armed robbery
for his role in the events surrounding Ferguson’s death. Clark was sentenced
to three years in prison, but he received credit for time served. The remainder
of his sentence was waived, and he was released from prison after sentencing,
subject to probation.




                                       6
    Case: 14-70009       Document: 00513633464    Page: 7   Date Filed: 08/11/2016



                                  No. 14-70009
      James Calhoun was appointed as Allen’s trial counsel. 11 Prior to trial,
Allen filed a motion to suppress his confession and a motion for funds to hire a
psychiatrist and a private investigator. 12 The trial court denied his motion to
suppress but granted his motion for funds, designating as the investigator
Charles Phythian, a 22-year-old undergraduate student with no private
investigation experience or licensure. 13
      Allen was convicted after a one-day guilt-phase trial, and sentenced to
death after a one-day penalty-phase trial. His conviction and sentence were
affirmed on direct review in September 1996. 14
      After procedural delays not relevant here, Allen filed an amended
petition for state habeas relief, which the court denied without an evidentiary
hearing in November 2007. In February 2009, the Louisiana Supreme Court
denied Allen’s request for review of that ruling.
      Allen then filed a petition for federal habeas relief and a motion for
summary judgment on one of his jury bias claims. The magistrate judge
recommended that the district court decline to grant habeas relief. Though the
district court adopted some of the magistrate’s recommendations, it rejected
two and granted relief on one of Allen’s jury bias claims and a related claim of
ineffective assistance of counsel. The district court issued instructions for the
State to hold a new trial or release Allen.
      The State appealed from this judgment, and Allen cross-appealed from
the district court’s denial of a COA as to his other requested grounds for relief.
This opinion and order concerns only Allen’s cross-appeal.



      11   Id.
      12   Id.
      13   Id. at 720.
      14   Id. at 729.
                                        7
     Case: 14-70009             Document: 00513633464    Page: 8     Date Filed: 08/11/2016



                                         No. 14-70009
                                               II
       The Anti-Terrorism and Effective Death Penalty Act of 1996 (AEDPA)
applies to Allen’s cross-appeal. 15 AEDPA requires a habeas petitioner to obtain
a COA before this court reviews a district court’s denial of habeas relief. 16
       Issuance of a COA is appropriate only if the applicant has “made a
substantial showing of the denial of a constitutional right.” 17 Where, as here,
the petitioner faces the death penalty, “any doubts as to whether a COA should
issue must be resolved” in the petitioner’s favor. 18 To make a substantial
showing, a petitioner must show that “reasonable jurists could debate whether
. . . the petition should have been resolved in a different manner or that the
issues presented were adequate to deserve encouragement to proceed
further.” 19
       If a claim has been “adjudicated on the merits in state court
proceedings,” 28 U.S.C. § 2254(d) applies. 20             Section 2254(d) imposes two
significant restrictions on federal review of a habeas claim. First, the federal
court’s review is limited to “the evidence presented in the state court
proceeding.” 21 Second, the federal court may not grant habeas relief unless the
state court’s adjudication was, under § 2254(d)(1), “contrary to, or involved an



       15   Pub. L. No. 104-132, 100 Stat. 1214.
       16   28 U.S.C. § 2253(c)(1)(A).
       17   Id. § 2253(c)(2).
       18Medellin v. Dretke, 371 F.3d 270, 275 (5th Cir. 2004) (quoting Hernandez v. Johnson,
213 F.3d 243, 248 (5th Cir. 2000)).
       19Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (quoting Slack v. McDaniel, 529 U.S.
473, 484 (2000)) (internal quotation marks omitted).
       20   28 U.S.C. § 2254(d).
       2128 U.S.C. § 2254(d)(2); see Cullen v. Pinholster, 563 U.S. 170, 181-82 (2011) (limiting
review under § 2254(d)(1) to the record before the state court that adjudicated the claim on
the merits).
                                                   8
    Case: 14-70009          Document: 00513633464          Page: 9     Date Filed: 08/11/2016



                                         No. 14-70009
unreasonable application of, clearly established Federal law, as determined by
the Supreme Court,” 22 or, under § 2254(d)(2), “based on an unreasonable
determination of the facts in light of the evidence presented in the state court
proceeding.” 23
      Pure questions of law and mixed questions of fact and law are analyzed
under § 2254(d)(1). 24 Under the “contrary to” clause, “a federal court may
grant habeas relief if the state court decided a case differently from how the
United States Supreme Court decided a case on a set of materially
indistinguishable facts.” 25         Under the “unreasonable application” clause,
habeas relief may be granted “if the state court correctly divined a legal
principle from the Supreme Court’s jurisprudence but misapplied that
principle to the facts.” 26
      Pure questions of fact are reviewed under § 2254(d)(2). 27 Further, a state
court’s factual determinations receive deference under § 2254(e)(1) and are
“presumed to be correct.” 28 The petitioner has “the burden of rebutting the
presumption of correctness by clear and convincing evidence.” 29
      Allen identifies the nine claims that he raises in this court by using the
claim number that he used in the federal district court.                      To reduce the
opportunity for confusion, we will do the same, and we will consider his claims
in the order in which he briefed them in our court.


      22   28 U.S.C. § 2254(d)(1).
      23   28 U.S.C. § 2254(d)(2).
      24   Kittelson v. Dretke, 426 F.3d 306, 318 (5th Cir. 2005).
      25   Id. (citing (Terry) Williams v. Taylor, 529 U.S. 362, 412-13 (2000)).
      26   Id.
      27   Id.
      28   See Blue v. Thaler, 665 F.3d 647, 654 (5th Cir. 2011).
      29   Id.
                                                9
    Case: 14-70009           Document: 00513633464         Page: 10     Date Filed: 08/11/2016



                                          No. 14-70009
                                                III
        Allen contends that one of the jurors, James Chester, considered
evidence that was not presented at trial, shared this information with other
jurors, and that this violated the Sixth Amendment confrontation right and
the right to due process (Ground Two). Chester, who worked for the Fire
Department, stated during voir dire that he was friends with two Sheriff’s
deputies who might be prosecution witnesses, had discussed the case with
them, and had formed an opinion about the case. After trial, Chester signed
an affidavit which stated that while he was a venireman, he told other
members of the venire about his discussions with the deputies and shared his
belief that Allen was guilty. Some of these venire members were seated on the
jury.
        The state habeas court disposed of this issue on evidentiary grounds,
ruling that Chester’s affidavit supporting this claim was inadmissible under
Louisiana Code of Evidence Article 606(B). An evidentiary ruling is a question
of law, and § 2254(d)(1) deference applies. 30 Whether the affidavit actually
shows that the jury improperly considered extraneous evidence is a question
of fact, 31 analyzed under § 2254(d)(2).
        The state habeas court held Chester’s affidavit inadmissible under
Louisiana Code of Evidence Article 606(B) 32 because it did not demonstrate the



        30   Martinez Perez v. Dretke, 172 F. App’x 76, 83 (5th Cir. 2006) (per curiam).
         Oliver v. Quarterman, 541 F.3d 329, 341-42 (5th Cir. 2008) (citing Rushen v. Spain,
        31

464 U.S. 114, 120 (1983)).
        32   Article 606(B) states:
               Inquiry into validity of verdict or indictment. Upon an inquiry into the
        validity of a verdict or indictment, a juror may not testify as to any matter or
        statement occurring during the course of the jury’s deliberations or to the effect
        of anything upon his or any other juror’s mind or emotions as influencing him
        to assent to or dissent from the verdict or indictment or concerning his mental
        processes in connection therewith, except that a juror may testify on the
                                                 10
    Case: 14-70009          Document: 00513633464          Page: 11     Date Filed: 08/11/2016



                                         No. 14-70009
exertion of outside influence on the jury or indicate the jury was exposed to any
extraneous prejudicial information.               The federal district court expressed
“significant disagreement” with the narrowness of the state habeas court’s
interpretation of Article 606(B) but declined to disturb this ruling, concluding
it was neither contrary to nor an unreasonable application of Supreme Court
precedent.
       As a preliminary matter, “federal courts sitting in habeas do not review
state courts’ application of state evidence law.” 33                  Therefore, we assume
without deciding that the state court correctly applied state law to exclude the
affidavit.
       “A state court’s evidentiary rulings present cognizable habeas claims
only if they run afoul of a specific constitutional right or render the petitioner’s
trial fundamentally unfair.” 34 A fundamentally unfair trial is one that has
been “largely robbed of dignity due a rational process.” 35 The ruling must
concern evidence constituting “a crucial, critical, highly significant factor upon
which the jury based its verdict of guilty.’’ 36




       question whether any outside influence was improperly brought to bear upon
       any juror, and, in criminal cases only, whether extraneous prejudicial
       information was improperly brought to the jury’s attention. Nor may his
       affidavit or evidence of any statement by him concerning a matter about which
       he would be precluded from testifying be received for these purposes.
       (emphasis added).
       33 Jones v. Cain, 600 F.3d 527, 536 (5th Cir. 2010).
       34  Johnson v. Puckett, 176 F.3d 809, 820 (5th Cir. 1999) (citation omitted); see
Chambers v. Mississippi, 410 U.S. 284, 302 (1973) (“We conclude that the exclusion of this
critical evidence . . . denied [petitioner] a trial in accord with traditional and fundamental
standards of due process.”).
       35Gonzales v. Thaler, 643 F.3d 425, 430 n.20 (5th Cir. 2011) (quoting Menzies v.
Procunier, 743 F.2d 281, 288 (5th Cir. 1984)).
       36   Id. at 431 (quoting Whittington v. Estelle, 704 F.2d 1418, 1425 (5th Cir. 1983)).
                                                11
    Case: 14-70009          Document: 00513633464        Page: 12    Date Filed: 08/11/2016



                                          No. 14-70009
      Allen submits that the state habeas court’s application of Article 606(B)
rendered his trial unfair based on two Supreme Court decisions: Irvin v.
Dowd 37 and Mattox v. United States. 38 In Irvin, a habeas case, there had been
extensive pre-trial publicity, and though the defendant’s motion to change
venue had been granted in part, the trial was conducted in a neighboring
county in which there had been much publicity as well. Eight of the twelve
jurors said in voir dire that they believed the defendant was guilty and that he
had committed other related murders, as reported in the press. The Supreme
Court held that the defendant’s right to due process had been violated, and it
granted habeas relief. 39
      The Mattox decision articulated the common-law extraneous-evidence
exception to the general prohibition on the admissibility of post-trial juror
testimony 40 that Article 606(B) of the Louisiana Code and Federal Rule of
Evidence 606(b) codified essentially verbatim. 41                   The Supreme Court
summarized in Tanner v. United States, 42 “[i]n Mattox, this Court held
admissible the testimony of jurors describing how they heard and read
prejudicial information not admitted into evidence.” 43
      Under        Mattox     and       its   progeny,   evidence    of   “internal”   jury
communications are inadmissible via post-trial affidavit, but evidence of
“external” influence is admissible. 44 “‘External’ matters include publicity and


      37   366 U.S. 717 (1961).
      38   146 U.S. 140 (1892).
      39   Irvin, 366 U.S. at 721-23.
      40   Mattox, 146 U.S. at 149.
      41   FED. R. EVID. 606(b) advisory committee’s note.
      42   483 U.S. 107 (1987).
      43   Id. at 117.
      44   Id. at 117-18.
                                                12
    Case: 14-70009          Document: 00513633464         Page: 13     Date Filed: 08/11/2016



                                         No. 14-70009
information related specifically to the case the jurors are meant to decide, while
‘internal’ matters include the general body of experiences that jurors are
understood to bring with them to the jury room.” 45 Other Supreme Court cases
indicate that third-party comments to jurors can serve as external influences
sufficient to render an affidavit admissible, such as a bailiff’s comments
regarding a defendant and a bribe offered to a juror. 46
       Reasonable jurists could debate whether the state court unreasonably
applied Supreme Court precedent when it held that Chester’s statements do
not involve external influences. Because the state habeas court made a factual
finding that the jury was not biased, Allen bears the burden of rebutting this
finding by clear and convincing evidence. 47 Reasonable jurists could debate
whether the statements in the affidavit (i.e., “[t]his information strongly
influenced our deliberations”) rebut the presumption of impartiality by clear
and convincing evidence. We grant a COA with respect to Ground Two.
                                               IV
       Allen contends that his inculpatory statement was coerced and then
introduced against him at trial in violation of his Fifth Amendment right
against self-incrimination (Ground Twelve).                     This court reviews the
voluntariness of a confession, a legal question, under § 2254(d)(1). 48                    The
AEDPA standard is whether reasonable jurists could debate whether the state
habeas court’s conclusions were “contrary to, or involved an unreasonable



       45   Warger v. Shauers, 135 S. Ct. 521, 529 (2014) (citing Tanner, 483 U.S. at 117-19).
       46Tanner, 483 U.S. at 117 (citing Parker v. Gladden, 385 U.S. 363, 365 (1966); Remmer
v. United States, 347 U.S. 227, 228-30 (1954)).
       47Oliver v. Quarterman, 541 F.3d 329, 341-42 (5th Cir. 2008) (citing Rushen v. Spain,
464 U.S. 114, 120 (1983)).
       48Bobby v. Dixon, 132 S. Ct. 26, 29 n.1 (2011) (citing Miller v. Fenton, 474 U.S. 104,
110 (1985)).
                                               13
    Case: 14-70009          Document: 00513633464          Page: 14   Date Filed: 08/11/2016



                                          No. 14-70009
application of, clearly established Federal law, as determined by the Supreme
Court.” 49
       Allen maintains that, during his interrogation, “he was promised that he
would be charged with manslaughter and would likely serve only seven years
if he confessed, and was threatened that if he did not confess, his sister would
be prosecuted for the crime and would lose [custody of] her children.” The state
habeas court held this claim procedurally defaulted and, in the alternative,
meritless.
       Under the version of Louisiana Code of Criminal Procedure Article
930.4(B) then in effect, if a habeas application “alleges a claim which the
petitioner raised in the trial court and inexcusably failed to pursue on appeal,
the court may deny relief.” 50 Allen raised two pre-trial motions to suppress the
confession; the trial court denied both. On direct appeal, Allen litigated the
denial of his motions to suppress with respect to certain Fourth Amendment
and Miranda claims, but did not preserve for appellate review the issue of
whether his confession was coerced. 51 Accordingly, the state habeas court did
not err when it exercised its discretion to deny relief under 930.4(B) because
Allen raised the claim at the trial court level and “inexcusably failed” to pursue
it on appeal.
       A federal court will generally refrain from reviewing a question decided
by the state court on procedural grounds if such grounds are adequate and
independent. 52         Allen does not challenge the adequacy of the procedural bar



       49   28 U.S.C. § 2254(d)(1).
       50The new text, effective August 1, 2014, states: “If the application alleges a claim
which the petitioner raised in the trial court and inexcusably failed to pursue on appeal, the
court shall deny relief.” (emphasis added).
       51   State v. Allen, 682 So. 2d 713, 718-20 (La. 1996).
       52   Coleman v. Thompson, 501 U.S. 722, 729-30 (1991).
                                                14
    Case: 14-70009         Document: 00513633464         Page: 15    Date Filed: 08/11/2016



                                         No. 14-70009
at issue here, but even if he did, his challenge would fail. A procedural bar is
adequate if it is “firmly established and regularly followed.” 53 Here, although
the Fifth Circuit has not specifically addressed Article 930.4(B), it has upheld
applications of other procedural bars contained in Article 930.4, and federal
district courts have uniformly affirmed state habeas decisions resting on
930.4(B). 54
       A procedural bar is independent if the last state court “clearly and
expressly” indicated that its judgment rests on that ground. 55 Here, the state
habeas court explicitly based its decision on the procedural bar provided for in
Article 930.4(B).
       Allen observes in a footnote that a procedural bar “does not preclude
federal habeas review when the petitioner shows either: 1) cause for his default
and prejudice as a result of the federal violation; or 2) that the federal court’s
failure to review the claim will result in a ‘fundamental miscarriage of
justice.’” 56 He does not argue that he received ineffective assistance of counsel
in this regard.         A fundamental miscarriage of justice occurs in the
procedural bar context only “where the petitioner shows, as a factual matter,
that he did not commit the crime of conviction.” 57 Allen asserts, in a single


       53 Walker v. Martin, 131 S. Ct. 1120, 1127 (2011).
       54 See, e.g., Ardison v. Cain, 264 F.3d 1140, at *4-5 (5th Cir. 2001) (unpublished table
decision) (affirming the district court’s judgment that the petitioner’s claim was procedurally
barred under Article 930.4(D)-(E)); Martinez v. Cain, No. 12-1458, 2012 WL 7810735, at *7-
8 (E.D. La. Nov. 30, 2012); Thomas v. Cain, No. 11-02103, 2012 WL 1885088, at *4 (E.D. La.
May 23, 2012).
       55   Coleman, 501 U.S. at 735.
       56 See Coleman, 501 U.S. at 750 (“[F]ederal habeas review of the claims is barred
unless the prisoner can demonstrate cause for the default and actual prejudice as a result of
the alleged violation of federal law, or demonstrate that failure to consider the claims will
result in a fundamental miscarriage of justice.”).
       57Smith v. Johnson, 216 F.3d 521, 524 (5th Cir. 2000) (quoting Fairman v. Anderson,
188 F.3d 635, 644 (5th Cir. 1999)) (internal quotation marks omitted).
                                               15
    Case: 14-70009          Document: 00513633464         Page: 16   Date Filed: 08/11/2016



                                         No. 14-70009
sentence in a footnote that he “maintains his innocence.” But to make the
necessary showing of innocence, a petitioner must demonstrate that “in light
of the new evidence, no juror, acting reasonably, would have voted to find him
guilty beyond a reasonable doubt.” 58 Allen failed to present any new evidence
to the state habeas court tending to demonstrate his factual innocence, and he
has failed to make this showing. 59
       Allen asserts, once again in conclusory fashion and in a single sentence,
that “it is debatable among jurists of reason whether an evidentiary hearing is
needed” to resolve the issue of whether his confession was coerced. Allen has
failed to brief this claim adequately. In any event, if a party has failed to
develop the factual basis for a claim in state court proceedings, this court lacks
discretion to grant a hearing unless the claim relies on a new, retroactively
applicable rule of law, or the factual predicate could not have been discovered
through the exercise of reasonable diligence. 60 “Diligence will require in the
usual case that the prisoner, at a minimum, seek an evidentiary hearing in
state court in the manner prescribed by state law.” 61 Allen failed to request an
evidentiary hearing on this matter during the state postconviction proceeding.
Therefore, reasonable jurists could not debate that Allen failed to demonstrate
the minimum diligence required of him under 28 U.S.C. § 2254(e)(2).
       Allen’s request for a COA on his “Ground Twelve” is denied.




       58Reed v. Stephens, 739 F.3d 753, 767 (5th Cir. 2014) (quoting Schlup v. Delo, 513
U.S. 298, 329 (1995)) (internal quotation marks omitted).
       59   See Cullen v. Pinholster, 563 U.S. 170, 181 (2011).
       60   28 U.S.C. § 2254(e)(2).
       61Burton v. Terrell, 576 F.3d 268, 273 (5th Cir. 2009) (quoting (Michael) Williams v.
Taylor, 529 U.S. 420, 437 (2000)).
                                                16
    Case: 14-70009        Document: 00513633464       Page: 17   Date Filed: 08/11/2016



                                       No. 14-70009
                                             V
      Allen’s briefing combines two of his claims (Grounds Six and Seven), in
which he argues that the State withheld Brady 62 evidence and used its
prosecutorial discretion to render a key witness unavailable at trial, depriving
Allen of due process. We first consider the Brady claim.
      Allen contends that the State did not disclose before trial that Clark was
an informant for an officer, Wade Ebert, who investigated Ferguson’s murder,
or that Clark was negotiating a plea agreement before Allen’s trial. Allen
argues that his counsel could have used this information to cross-examine
Ebert at trial to show the jury that the likely murderer (Clark) was not
adequately investigated or charged because of his cooperation with law
enforcement in other cases. Ebert testified that he had no reason to disbelieve
Clark’s statement that he did not have Allen’s gun the night Ferguson was
killed.
      Additionally, the State did not disclose Ebert’s handwritten notes that
referred to Ferguson’s (the victim’s) girlfriend, Kelly Trichel, and the fact that
she owned a .38 caliber handgun, the same caliber as the murder weapon, as
well as the fact that she apparently had a “big fight” with Ferguson the night
of the murder. Allen contends that he could have used the prosecutor’s notes
to identify Trichel as a possible suspect.
      Allen argues that the State should also have disclosed telephone records
it obtained from South Central Bell reflecting calls from Ferguson’s residence
and the Cherokee Club on the night of the murder which showed that, contrary
to Allen’s confession, he did not make a phone call the night of the murder from
Ferguson’s residence or the Cherokee Club:




      62   Brady v. Maryland, 373 U.S. 83 (1963).
                                             17
   Case: 14-70009          Document: 00513633464          Page: 18     Date Filed: 08/11/2016



                                         No. 14-70009
      According to Allen’s inculpatory statement, which was read in its
      entirety at trial, Allen made a telephone call to Sue Brazzell during
      the time that he was purportedly at the Cherokee Club and
      Ferguson’s residence. Allen, however, called Brazzell from his
      mother’s house. Thus, the telephone company’s return on that
      subpoena—which was not produced to Allen by the State—would
      have shown that no such telephone call was made from the
      Ferguson residence or the Cherokee Club to Brazzell. This absence
      of a record is exculpatory for two reasons. First, Brazzell testified
      that she received a phone call from Allen the night that Ferguson
      was killed. If this phone call did not originate from the Cherokee
      Club or Ferguson’s residence, Allen must have been elsewhere
      when he made the call. Second, this inconsistency with Allen’s
      inculpatory statement undermines the truthfulness and reliability
      of the statement—a central issue at trial.


      Under Brady, the State has an affirmative obligation to disclose
exculpatory evidence. 63 The Supreme Court has “disavowed any difference
between exculpatory and impeachment evidence for Brady purposes.” 64 The
State violates due process when it suppresses evidence, favorable to the
defense, which is material either to guilt or punishment and could not have
been discovered through the exercise of due diligence. 65 Evidence is material
if, had it been disclosed to the defense, there is a reasonable probability that
the result of the proceeding would have been different. 66                     A reasonable
probability is one “sufficient to undermine confidence in the outcome.” 67
      The state habeas court, after noting that the Louisiana Supreme Court
had held that “[t]he record fails to show that the defendant was denied access



      63   Id. at 87.
      64   Kyles v. Whitley, 514 U.S. 419, 433 (1995).
      65   Id.; Graves v. Cockrell, 351 F.3d 143, 153-54 (5th Cir. 2003).
      66   United States v. Bagley, 473 U.S. 667, 682 (1985) (plurality opinion).
      67   Id. (quoting Strickland v. Washington, 460 U.S. 668, 694 (1984)).
                                               18
    Case: 14-70009    Document: 00513633464       Page: 19   Date Filed: 08/11/2016



                                  No. 14-70009
to any evidence he requested,” determined that the disputed evidence “does not
outweigh, or contradict, the mass of evidence the jury had at its disposal to
convict the defendant, including the confession, the co-defendant’s statements,
and the presence of the murder weapon in the petitioner’s possession.”
      The State contends that Allen’s Brady claims were waived in federal
district court because he only incorporated them by reference to his state
habeas application. The federal magistrate judge concluded that it would
consider the merits of the Brady claim regarding Clark’s role as an informant
even though it was first raised in Allen’s reply brief in federal district court. As
to this aspect of the Brady claim, the magistrate found, and the federal district
court agreed, that Allen had failed to sustain his burden of establishing
prejudice. With regard to the failure to disclose the investigator’s notes about
Ferguson’s girlfriend’s ownership of a .38 caliber hand gun and their fight, and
with regard to the failure to disclose the phone records, the magistrate judge
concluded that these issues were waived. The magistrate judge reasoned that
though these issues had been briefly mentioned in the state petition for habeas
relief that was attached to the federal petition and purportedly incorporated
by reference, they were not briefed in either the body of the federal petition or
in Allen’s reply brief in federal court, and they were therefore inadequately
briefed or waived. The district court adopted these findings and conclusions.
We reserve decision as to whether these two aspects of the Brady claim were
waived and will consider that question among the issues as to which a COA is
granted.
      With regard to the fact that Clark was an informant for law enforcement
officials, the magistrate judge reasoned that Clark was not called as a witness
at trial. Clark was incarcerated on the armed robbery charges at the time of
Allen’s trial in the jail located in the same building as the trial court courtroom
in which Allen’s trial occurred. Allen’s counsel took initial steps to call Clark
                                        19
    Case: 14-70009         Document: 00513633464         Page: 20   Date Filed: 08/11/2016



                                        No. 14-70009
as a witness but failed to subpoena or request the presence of Clark’s counsel.
The magistrate judge concluded that since Allen could have but did not call
Clark to the stand, he could not have examined him about his assistance to
authorities as an informant. The magistrate judge also reasoned that the State
denied that there was any plea or other agreement with Clark at the time of
Allen’s trial and the state courts had found that there was no plea agreement
until after Allen was convicted. The magistrate also concluded that “[t]he fact
that law enforcement may have, early in the case, relied on an informant who
is not entirely credible is irrelevant. It that informant does not testify at trial,
the State must provide other evidence which proves the defendant’s guilt . . .
beyond a reasonable doubt.”
      A claim under Brady v. Maryland presents a mixed question of law and
fact, and § 2554(d)(1) deference applies. 68 Accordingly, the standard of review
is whether reasonable jurists could debate whether the state habeas court’s
disposition of Allen’s Brady claim was contrary to or involved an unreasonable
application of established Supreme Court precedent or the issues presented
are adequate to deserve encouragement to proceed. We conclude that the issue
deserves encouragement to proceed, and we grant a COA as to Ground Six.
                                              VI
      In Ground Seven, Allen contends that the State “compounded” Brady
violations by using its prosecutorial discretion to ensure that Clark, who Allen
contends is probably the murderer, would be unavailable to testify at Allen’s
trial. Armed robbery charges were pending against Clark during Allen’s trial,
and Allen observes that Clark would have in all likelihood asserted the Fifth
Amendment had he been called as a witness due to Clark’s role in the robbery
of Ferguson. Allen asserts that the State did not accept Clark’s guilty plea


      68   Banks v. Thaler, 583 F.3d 295, 309 (5th Cir. 2009).
                                              20
    Case: 14-70009         Document: 00513633464          Page: 21   Date Filed: 08/11/2016



                                         No. 14-70009
until the day after the conclusion of the penalty phase of Allen’s trial and that
it did so in order to prevent Clark from testifying. Citing Wayte v. United
States, 69 Allen contends that this is an unconstitutional exercise of
prosecutorial discretion.
      Prosecutorial misconduct is an issue of law reviewable under
§ 2254(d)(1). 70 The inquiry is whether reasonable jurists could disagree as to
whether the state habeas court unreasonably applied Supreme Court
precedent to deny relief as to Allen’s abuse-of-prosecutorial-discretion claim.
      The record reflects that Allen’s lawyer at trial, Calhoun, knew that Clark
was also a suspect in the case and that Allen was claiming he had loaned Clark
his weapon on the night of the murder. The trial judge issued a subpoena for
Calhoun to question Clark at trial, but, to protect Clark’s privilege against self-
incrimination, the judge warned Calhoun that he would also need to subpoena
Clark’s attorney. Calhoun did not attempt to obtain a subpoena for Clark’s
attorney, and Clark was not called as a witness at trial. 71
      The state habeas court held that “the District Attorney has discretion to
prosecute cases in the way it seems fit. This claim is wholly without merit.”
The district court adopted the magistrate’s finding that, “[t]he fact that a
witness is incarcerated simply does not make that witness unavailable to
testify. The [s]tate did not ‘abuse’ its charging discretion by charging Clark
with armed robbery. There is absolutely no merit to this argument.”
      Because Calhoun failed to exercise the due diligence necessary to
question Clark, the State cannot be said to have unlawfully withheld evidence




      69   470 U.S. 598 (1992).
      70   Geiger v. Cain, 540 F.3d 303, 308 (5th Cir. 2008).
      71   See State v. Allen, 682 So. 2d 713, 726 (La. 1996).
                                               21
    Case: 14-70009        Document: 00513633464      Page: 22    Date Filed: 08/11/2016



                                    No. 14-70009
from the defense. 72 Allen has failed to show that the state habeas court
unreasonably applied any Supreme Court precedent. The decision in Wayte v.
United States states the unremarkable proposition that “[s]electivity in the
enforcement of criminal laws is . . . subject to constitutional constraints.” 73
The Supreme Court has never before held that a prosecutor violates the
constitutional rights of a criminal defendant by waiting until after trial to
finalize a plea deal with another suspect. Furthermore, the state trial judge
repeatedly informed Allen’s counsel, Calhoun, that he was free to interview
Clark, so long as he first subpoenaed Clark’s lawyer. Calhoun repeatedly failed
to do so. Reasonable jurists could not debate that the state habeas court’s
denial of Allen’s abuse-of-prosecutorial-discretion claim did not involve an
unreasonable application of Supreme Court precedent. We therefore deny a
COA with respect to Ground Seven.
                                          VII
      The district court granted habeas corpus relief with regard to Allen’s
contention that James Chester exhibited bias during voir dire and should not
have been empaneled as a juror. Allen contends, in Ground Three, that two
other members of the venire indicated during voir dire that they could not
serve impartially, the state trial court refused to excuse them for cause, and
Allen was required to use two peremptory challenges to strike them. Allen
argues that this resulted in a jury that was not impartial, citing Ross v.
Oklahoma. 74




      72 See Brady v. Maryland, 373 U.S. 83, 87 (1963); Graves v. Cockrell, 351 F.3d 143,
153-54 (5th Cir. 2003).
      73 470 U.S. at 608.
      74   487 U.S. 81 (1988).
                                           22
    Case: 14-70009       Document: 00513633464         Page: 23     Date Filed: 08/11/2016



                                      No. 14-70009
       Whether a juror was biased is an issue of fact reviewable under
§ 2254(d)(2). 75 The state habeas court’s findings on the matter are entitled to
§ 2254(e)(1) deference, and Allen must rebut them by clear and convincing
evidence.   The relevant inquiry is whether reasonable jurists could debate
whether the state habeas court’s determination of facts was unreasonable.
       Clifton Smith, a member of the venire, said during voir dire that he knew
the victim, Ferguson, and the co-owner of the Cherokee Club, Mary Messick.
Exchanges occurred during voir dire as to whether Smith could be impartial in
light of these friendships. Judy Dixon, another venireperson, said during voir
dire that her daughter was a friend of the victim’s girlfriend and that her
daughter worked with the girlfriend’s sister.
       The state habeas court denied relief, reasoning that “[t]he law does not
require that a jury be composed of individuals that are totally unacquainted
with the defendant or testifying witnesses.” The federal district court affirmed
on grounds that the trial judge did not err in denying his challenges for cause
because the evidence does not show that the prospective jurors were biased
against Allen, and because, even if they were, the fact that Allen was forced to
use peremptory challenges did not prejudice him. We agree.
       First, the state court’s determination that Smith and Dixon were not
biased was not unreasonable under 28 U.S.C. § 2254(d)(2).                      A juror is
constitutionally biased if his views “would prevent or substantially impair the
performance of his duties as a juror in accordance with his instructions and his
oath.” 76 Smith testified that he did not know Ferguson all that well, and that
he was a “business person” with whom Smith sometimes drank at the


       75Dorsey v. Quarterman, 494 F.3d 527, 533 (5th Cir. 2007) (citing Wainwright v. Witt,
469 U.S. 412, 423-24 (1985)).
       76Ross, 487 U.S. at 85 (quoting Wainwright v. Witt, 482 U.S. 926, 107 (1987) (internal
quotation marks omitted)).
                                             23
   Case: 14-70009          Document: 00513633464          Page: 24   Date Filed: 08/11/2016



                                         No. 14-70009
Cherokee Club. “Friendship with the victim of a defendant’s alleged crime does
not, standing alone, justify a finding of bias.” 77 When asked whether he would
“be comfortable in returning a verdict of not guilty,” Smith noted that he could
do so if he was not convinced that Allen was guilty based on the evidence
adduced by the State.           Because Smith expressed that he could faithfully
discharge his duties as a juror, reasonable jurists could not debate whether
Allen has failed to rebut by clear and convincing evidence the state habeas
court’s determination that he was not biased.
      Dixon stated: “the man that was killed was seeing a childhood friend of
my daughter and my daughter also works with her sister.” As with Smith,
friendship alone is insufficient to warrant a finding of bias; friendship between
a potential juror’s daughter and the girlfriend of the victim of a crime is even
more attenuated than the relationship between Smith and Ferguson. 78
Further, Dixon confirmed her ability to “listen to each of the witnesses, all of
them, and make up [her] own mind as to how much weight is to be given to
their testimony, as to the believability of their testimony, why they’re
testifying.” Accordingly, reasonable jurists could not debate that Allen failed
to show by clear and convincing evidence that the friendship between Dixon’s
daughter and Trichel rendered Dixon constitutionally biased.
      Second, even if Smith and Dixon were constitutionally biased under
Ross, Allen’s claim would still fail because he has not shown that he was
prejudiced by being forced to use peremptory challenges.                     Under Ross,
“peremptory challenges are not of constitutional dimension. . . . They are a
means to achieve the end of an impartial jury. So long as the jury that sits is
impartial, the fact that the defendant had to use a peremptory challenge to


      77   Solis v. Cockrell, 342 F.3d 392, 396 (5th Cir. 2003).
      78   Id.
                                               24
    Case: 14-70009           Document: 00513633464        Page: 25     Date Filed: 08/11/2016



                                          No. 14-70009
achieve that result does not mean the Sixth Amendment was violated.” 79
While the lower court determined that the jury was biased, that determination
was based solely on the inclusion in the jury of one juror, James Chester.
Louisiana provided Allen with twelve peremptory challenges. 80 Allen had two
peremptory challenges remaining at the time Chester was accepted into the
jury.    The state trial judge’s denial of Allen’s challenges for cause to the
inclusion of prospective jurors Smith and Dixon did not prejudice him because
he had peremptory challenges remaining when Chester was accepted (and at
any rate, Calhoun could have challenged Chester’s inclusion for cause). Allen
does not argue that any objectionable juror was seated due to the lack of a
peremptory challenge.
        Reasonable jurists could not debate that the state habeas court’s ruling
as to the jury bias claims at issue here was not based on an unreasonable
determination of the facts. A COA with respect to Ground Three is therefore
denied.
                                               VIII
        Allen maintains that the firearm and bullet fragment evidence, and
expert testimony regarding that evidence, was so unreliable that the State’s use
of it violated his right to due process (Ground Five). He argues that this
evidence is “unconstitutionally unreliable.”               He also seeks an evidentiary
hearing on this issue.
        Allen raised some physical-evidence claims in state court, and the state
habeas court held those claims procedurally barred under Article 930.3 of the
Louisiana Code of Criminal Procedure, which precludes habeas relief except




        79   Ross v. Oklahoma, 487 U.S. 81, 88 (1988) (citations omitted).
        80   See LA. CODE CRIM. P. art. 799.
                                                25
    Case: 14-70009          Document: 00513633464          Page: 26      Date Filed: 08/11/2016



                                         No. 14-70009
when premised on one or more of an exclusive list of acceptable grounds. 81 A
state procedural bar will preclude federal habeas review if the bar is
independent and adequate. 82 This court has held, in an unpublished opinion,
that Article 930.3 is an independent and adequate state ground to deny relief,
and the federal district courts that have addressed the issue have concurred. 83
To the extent that Allen’s grievance amounts to a routine evidentiary ruling,
Article 930.3 bars this court from addressing his claim.
       In his federal petition, Allen alleges that the evidentiary rulings were so
egregious as to violate his right to due process under the federal Constitution.
Article 930.3(1) permits habeas petitioners to bring federal constitutional
claims, and Allen’s claims would not have been procedurally barred under this
Article of Louisiana law.



       81   Article 930.3 provides:
               If the petitioner is in custody after sentence for conviction for an offense,
       relief shall be granted only on the following grounds:
             (1)    The conviction was obtained in violation of the constitution of
       the United States or the state of Louisiana;
                 (2)    The court exceeded its jurisdiction;
                 (3)    The conviction or sentence subjected him to double jeopardy;
                 (4)    The limitations on the institution of prosecution had expired;
             (5)     The statute creating the offense for which he was convicted and
       sentenced is unconstitutional; or
               (6)    The conviction or sentence constitute the ex post facto
       application of law in violation of the constitution of the United States or the
       state of Louisiana.
              (7)      The results of DNA testing performed pursuant to an application
       granted under Article 926.1 proves by clear and convincing evidence that the
       petitioner is factually innocent of the crime for which he was convicted.
       82   Coleman v. Thompson, 501 U.S. 722, 731-32 (1991).
       83E.g., Hull v. Stadler, 234 F.3d 706, at *1 (5th Cir. 2000) (per curiam) (unpublished
table decision); Richard v. Rogers, 555 F. Supp. 2d 652, 655-56 (M.D. La. 2008); Dedmond v.
Cain, No. Civ. A. 03-3375, 2005 WL 1578086, at *8 (E.D. La. June 30, 2005).
                                                26
     Case: 14-70009          Document: 00513633464         Page: 27       Date Filed: 08/11/2016



                                          No. 14-70009
        The State asserts that Allen failed to exhaust in state court his federal
constitutional claims concerning physical evidence. The State notes that Allen
argued in state court that the evidence was inadmissible under state evidence
law, not federal due process jurisprudence.
        Under 28 U.S.C. § 2254(b)(1)(A), a habeas petitioner must exhaust state
court remedies, and “[t]he Supreme Court has required a petitioner to be clear
that he is making a constitutional argument in his state habeas petition.” 84
Allen failed to exhaust his unreliable-evidence claim because he failed to cite
any federal law whatsoever in his state habeas petition and gave no indication
that his claim arose under the federal constitution as 28 U.S.C. § 2254(b)(1)(A)
requires. “If a habeas petitioner wishes to claim that an evidentiary ruling at
a state court trial denied him the due process of law guaranteed by the
Fourteenth Amendment, he must say so, not only in federal court, but in state
court.” 85
        Nevertheless, this court may deny an application for a writ of habeas
corpus on the merits, “notwithstanding the failure of the applicant to exhaust
the remedies available in the courts of the state.” 86 Allen’s claims fail on the
merits.
        Regarding his Daubert claim, Allen argues before this court that the
State expert’s “firearm toolmark analysis testimony [] does not meet the
requirements of admissibility under Daubert.” But he fails to analyze any of
the Daubert factors. Conclusory arguments cannot serve as a basis for habeas
relief. 87


         Canales v. Stephens, 765 F.3d 551, 577 (5th Cir. 2014) (citing Picard v. Connor, 404
        84
U.S. 270 (1971)).
        85   Duncan v. Henry, 513 U.S. 364, 366 (1995) (per curiam).
        86   28 U.S.C. § 2254(b)(2); Busby v. Dretke, 359 F.3d 708, 723 (5th Cir. 2004).
        87   See Fahle v. Cornyn, 231 F.3d 193, 196-97 (5th Cir. 2000).
                                                 27
    Case: 14-70009         Document: 00513633464          Page: 28   Date Filed: 08/11/2016



                                        No. 14-70009
      Regarding his unreliable-evidence claim, Allen alleges that the State did
not establish a proper chain of custody for bullet fragments to tie Allen to
Ferguson’s murder. To support this allegation, he observes that Officer Ebert
stated in his incident report that he located Allen’s .380 handgun in Allen’s
car, and that “[t]he clip with four live rounds was located on the console of the
car.” But the North Louisiana Criminalistics Laboratory, according to an
evidence transfer receipt, received only “three (3) 380cal test rounds.” Ten
months later, Officer Ebert provided two more bullet fragments to the crime
lab that he had allegedly recovered from the Cherokee Club but which “were
not originally transferred to the crime lab as they appear[ed] to be inadequate
for testing.”
      At trial, the State relied on the expert testimony of Richard Beighley to
show, via firearm-toolmark analysis, that the two bullet fragments recovered
from the victim’s body were fired by the .380 handgun found in Allen’s car.
Allen does not explain what misdeeds he believes occurred.
      The coroner’s report showed that two bullet fragments were in fact
recovered from Ferguson’s body; the coroner also testified to this effect at trial,
though he did state that he “thought the [bullet fragment] in the arm was
better preserved than [the one presented at trial].” While these facts do not
definitively resolve whether the bullet fragments adduced at trial were in fact
the ones the coroner initially extracted from Ferguson’s body, they do not
support Allen’s theory.
      A state court’s evidentiary rulings warrant habeas relief only if they are
so extreme as to constitute a denial of “fundamental fairness,” and the
wrongfully-admitted evidence must have played a “crucial, critical, and highly
significant role in the trial.” 88 Here, while the firearm testimony did play a


      88   Little v. Johnson, 162 F.3d 855, 862 (5th Cir. 1998).
                                               28
    Case: 14-70009           Document: 00513633464       Page: 29       Date Filed: 08/11/2016



                                        No. 14-70009
role in the trial, the state habeas court found the conviction could be sustained
based on the other evidence adduced at trial alone. This conclusion is not
unreasonable: Allen could have been convicted based only on his confession
supported by the State’s other circumstantial evidence—that he was the last
one to leave the Cherokee Club the night of the murder, and that police found
what were likely the fruits of the crime in his car trunk. The admission of two
bullet fragments into evidence did not play a “critical” role in Allen’s conviction,
and consequently did not deny Allen a fundamentally fair trial.
      The claim also fails because reasonable jurists could not debate that the
trial court had discretion to allow the bullet fragments into evidence. “[A] trial
judge is correct in allowing physical evidence to be presented to the jury as long
as a reasonable jury could decide that the evidence is what the offering party
claims it to be.” 89 Here, the coroner’s report and testimony were sufficient to
authenticate the fragments on which they relied. The fact that Ebert had
custody of two fragments during the period between the crime and the trial
affects only the weight, and not the admissibility of the evidence. 90 The jury
could have reasonably given weight to testimony regarding the bullets.
      Allen also requests that the district court be required to hold an
evidentiary hearing on his Daubert and unreliable-evidence claims.                         We
conclude that an evidentiary hearing could serve no purpose. Under Cullen v.
Pinholster, a federal court in a § 2254 proceeding is not permitted to consider
evidence that was not presented to the state court if it is determined on the
basis of the state court record that the state court’s decision was not contrary
to and did not involve “an unreasonable application of[] clearly established
Federal law,” and was not “based on an unreasonable determination of the


      89   United States v. Casto, 889 F.2d 562, 568 (5th Cir. 1989).
      90   See id. at 569.
                                               29
    Case: 14-70009          Document: 00513633464        Page: 30   Date Filed: 08/11/2016



                                        No. 14-70009
facts.” 91 The limitation in “§ 2254(d) applies even where there has been a
summary denial” of the merits in state-court proceedings. 92 Because the state
habeas court clearly denied Allen’s Daubert claim on its merits, and its
determination was neither legally nor factually unreasonable, Allen is not
entitled to a federal evidentiary hearing on that claim.
       With respect to the merits of his federal constitutional unreliable-
evidence claim, the decision to grant an evidentiary hearing is “generally left
to the sound discretion of district courts,” which “consider whether such a
hearing could enable an applicant to prove the petition’s factual allegations,
which, if true, would entitle the applicant to federal habeas relief.” 93 No
evidentiary hearing need be held “if the record refutes the applicant’s factual
allegations.” 94 Here, the coroner’s report from the time of the shooting and
trial testimony refute Allen’s allegations regarding the unreliability of the
physical evidence adduced against him at trial.
       A COA is denied with regard to Ground Five.
                                               IX
       In Ground Ten, Allen asserts that the trial court violated his right to
counsel and due process because it appointed an inexperienced, unlicensed, and
ineffective investigator and refused to make funds available to Allen to hire the
investigator of his choosing. In support of this claim, he argues that neither
Calhoun, who was his trial counsel, nor the court-appointed investigator




       9128 U.S.C. 2254(d); Cullen v. Pinholster, 563 U.S. 170, 181 (2011) (“We now hold that
review under § 2254(d)(1) is limited to the record that was before the state court that
adjudicated the claim on the merits.”).
       92   Cullen, 563 U.S. at 187.
       93   Schriro v. Landrigan, 550 U.S. 465, 473-75 (2007).
       94   Id.
                                               30
    Case: 14-70009         Document: 00513633464             Page: 31   Date Filed: 08/11/2016



                                         No. 14-70009
conducted an adequate investigation. Allen had requested the appointment of
Walter D. Baxter, an experienced and licensed investigator.
      The trial court appointed Charles Phythian, who was then 22 years old
and a student at Northwestern Louisiana State University living in a fraternity
house. Phythian had no education in conducting investigations and was not
licensed, though he had attended two five-hour workshops. He did not provide
a written report to Calhoun. Calhoun moved for a continuance, arguing he did
not have the assistance of an effective investigator, and that motion was denied.
      Allen cites the Supreme Court’s decision in Ake v. Oklahoma 95 as
precedent for his argument that defendants are entitled to competent expert
assistance and the Court’s decision in Kimmelman v. Morrison 96 in support of
his argument that the adversarial process will not function unless defense
counsel has done some investigation into the prosecution’s case and various
defense strategies. He contends that counsel has a duty to make a reasonable
investigation.
      The Supreme Court of Louisiana was critical of Phythian’s performance:
      A review of the record also shows that Phythian did a poor job of
      investigating as he did not take any written statements from
      witnesses and refused to turn over a written report to the defense
      until he was paid. It is unclear from the record whether the
      defense had a choice of private investigators or was forced to accept
      Phythian. 97

      However, the Louisiana Supreme Court concluded on direct appeal that
an investigator was not crucial to this case and it was therefore irrelevant




      95   470 U.S. 68, 80 (1985).
      96   477 U.S. 365, 384 (1986).
      97   State v. Allen, 682 So. 2d 713, 720 (La. 1996).
                                               31
    Case: 14-70009          Document: 00513633464         Page: 32   Date Filed: 08/11/2016



                                         No. 14-70009
whether the investigator performed poorly. 98 The federal magistrate judge
concluded that the state habeas court’s ruling that any error was harmless was
not, under AEDPA standards, unreasonable. The magistrate judge reasoned
that Allen had not alleged “what evidence a competent investigator would have
found, how the lack of that evidence impacted [Allen’s] defense, and how that
evidence would have changed the outcome of the case.”
       Allen has inadequately argued and briefed with respect to Ground Ten
how his counsel, Calhoun, failed to conduct an adequate investigation.
However, we conclude that his claim regarding the court-appointed investigator
deserves encouragement to proceed further. We grant a COA with respect to
Ground Ten as it pertains to the investigator.
                                                X
       In Ground Eight, Allen asserts that he received ineffective assistance of
counsel pretrial, during trial, and in the direct appeal of his case. Ineffective-
assistance claims present mixed questions of law and fact reviewable under
§ 2254(d)(1). 99 The standard of review is whether reasonable jurists could
debate whether the state habeas court’s denial of habeas relief was contrary to
or an unreasonable application of Strickland v. Washington, 100 which held that
a defendant must show that counsel’s performance was deficient and that the
deficiency prejudiced the defendant.
       The state habeas court determined that “any alleged deficient
performance by counsel did not and could not have prejudiced [Allen’s] case,”
because “[t]he District Attorney presented the jury with overwhelming
evidence to convict the petitioner of first-degree murder.” The Supreme Court



       98   Allen, 682 So. 2d at 721.
       99   Gregory v. Thaler, 601 F.3d 347, 351 (5th Cir. 2010).
       100   466 U.S. 668, 687 (1984).
                                               32
    Case: 14-70009        Document: 00513633464          Page: 33      Date Filed: 08/11/2016



                                        No. 14-70009
has held that when a state habeas court bases its decision on the deficient-
performance Strickland prong and does not analyze prejudice, a federal court
reviewing its decision need not afford AEDPA deference to the prejudice
analysis. 101 Similarly, when the state habeas court disposes of the Strickland
claim solely on the prejudice prong, de novo review of the deficient-performance
prong is also appropriate. 102
       The district court granted relief on Allen’s ineffective-assistance claim
respecting Calhoun’s failure to challenge for cause Chester’s seating on the jury.
Allen now sets forth numerous additional allegations of ineffective assistance
of counsel. In particular, he alleges Calhoun rendered ineffective assistance
because: (1) he did not interview witnesses called at trial; (2) his trial plan was
to call Clark to testify and to create suspicion that Clark had committed the
murder; (3) he relied on Phythian’s assurances he would investigate Clark,
though no such investigation took place; (4) he left the pretrial hearing held to
consider the adequacy of the investigation by Phythian before the hearing was
over; (5) he rendered ineffective assistance to the defendant in the only prior
capital case in which he was counsel; (6) he terminated his appointed
co-counsel; (7) he did not obtain the pre-trial statement of Herbert King, one of
the State’s witnesses, before or during trial; (8) he did not obtain copies of phone
records from the Cherokee Club, though they had been subpoenaed by the
State; (9) he did not know that Kelly Trichel, Ferguson’s girlfriend, owned a




         See Pondexter v. Quarterman, 537 F.3d 511, 523 (5th Cir. 2008) (citing Rompilla v.
       101

Beard, 545 U.S. 374, 390 (2005); Wiggins v. Smith, 539 U.S. 510, 534 (2003)).
       102 See White v. Thaler, 610 F.3d 890, 899 (5th Cir. 2010) (“[B]ecause the state court
did not adjudicate the first prong on the merits, we review the deficient performance prong
of Strickland de novo and the prejudice prong under the more deferential AEDPA standard.”
(citation omitted)); cf. Wiggins, 539 U.S. at 534 (“In this case, our review is not circumscribed
by a state court conclusion with respect to prejudice, as neither of the state courts below
reached this prong of the Strickland analysis.”).
                                              33
    Case: 14-70009         Document: 00513633464       Page: 34   Date Filed: 08/11/2016



                                        No. 14-70009
.380 pistol, the same caliber weapon used in the murder, and that she had
fought with Ferguson the night of the murder; (10) he did not know that Clark
was an informant for the Natchitoches Sheriff’s Department; (11) he did not
remember the voir dire testimony of James Chester or why he would have
accepted him as a juror; (12) he failed to introduce evidence that would support
suppressing Allen’s allegedly inculpatory statement; (13) he did not allow Allen
to testify in his own defense; (14) he failed to call relevant guilt- and
punishment-phase witnesses at trial; (15) he failed to challenge weaknesses in
the State’s case; and (16) he failed to challenge the State’s use of physical
evidence.
      A party claiming ineffective assistance of counsel must demonstrate that
counsel’s performance was deficient and prejudicial. 103            Representation is
deficient if it falls below an objective standard of reasonableness according to
prevailing professional norms, 104 and prejudicial if “there is a reasonable
probability that, but for counsel’s unprofessional errors, the result of the
proceeding would have been different. A reasonable probability is a probability
sufficient to undermine confidence in the outcome.” 105 Counsel is strongly
presumed to have rendered adequate assistance and made all significant
decisions in the exercise of reasonable professional judgment. 106
      As a preliminary matter, the State again argues, and the magistrate
judge’s report and recommendation found, that Allen waived any claims he
incorporated by reference in his federal habeas petition but failed to actually




      103   Strickland, 466 U.S. at 688-92 (1984).
      104   Id. at 688.
      105   Id. at 694.
      106   Id. at 690.
                                              34
   Case: 14-70009     Document: 00513633464     Page: 35   Date Filed: 08/11/2016



                                 No. 14-70009
argue in his brief. We will assume, without deciding, that this was not a
waiver.
      Claim (1)
      Allen argues Calhoun rendered ineffective assistance by failing to
interview witnesses called at trial, by the State and the defense. Specifically,
he alleges Calhoun should have interviewed Kenneitha Case, Allen’s niece,
because she had information Calhoun could have used to show that Clark was
the sole perpetrator. Although Case’s account paints a more detailed picture
of Clark’s erratic behavior on the night of the murder, her account largely
tracks Allen’s confession. All parties agreed that Clark had participated in the
robbery of Ferguson to some extent, and Case’s observations about Clark’s
erratic behavior that night do not contradict the key inculpatory statements in
Allen’s confession or in Clark’s statement.      Accordingly, even if Calhoun
performed deficiently by failing to interview Case, the state habeas court’s
determination that his deficiency did not prejudice Allen’s defense is not
debatable among reasonable jurists.
      Claims (2) and (10)
      Allen contends that Calhoun rendered deficient performance by failing
to interview Clark before trial and by failing to call Clark to testify at trial.
Calhoun’s defense strategy relied at least in part on creating suspicion that
Clark was responsible for the murder. Toward that end, Calhoun repeatedly
informed the state trial court of his intention to call Clark as a witness, and
the court repeatedly informed Calhoun that he would first need to subpoena
Clark’s attorney, but Calhoun failed to do so on each occasion. Calhoun had a
duty under Strickland to conduct a reasonable investigation:
      [S]trategic choices made after thorough investigation of law and
      facts relevant to plausible options are virtually unchallengeable;
      and strategic choices made after less than complete investigation
      are reasonable precisely to the extent that reasonable professional
                                       35
    Case: 14-70009            Document: 00513633464    Page: 36    Date Filed: 08/11/2016



                                        No. 14-70009
       judgments support the limitations on investigation. In other
       words, counsel has a duty to make reasonable investigations or to
       make a reasonable decision that makes particular investigations
       unnecessary. In any ineffectiveness case, a particular decision not
       to investigate must be directly assessed for reasonableness in all
       the circumstances, applying a heavy measure of deference to
       counsel’s judgments. 107
“[A]n attorney must engage in a reasonable amount of pre-trial investigation
and, at a minimum, interview potential witnesses and make an independent
investigation of the facts and circumstances in the case.” 108 We will assume,
without deciding, that Calhoun rendered deficient performance by failing to
interview Clark. 109
       However, the state court was not unreasonable in concluding that this
deficiency, if any, did not prejudice Allen. Had Calhoun interviewed Clark, he
might have discovered Clark’s connection to Officer Ebert or other information.
But in the briefing in this case, Allen admits “in truth, [Calhoun] had no idea
what Clark would say” and does not say what Clark would have said had
Calhoun interviewed him. Allen’s confession, combined with the physical and
circumstantial evidence against him, was compelling. Ultimately, given the
mass of evidence against Allen and the deferential standard of review,
reasonable jurists could not debate whether the state habeas court’s denial of
this aspect of Allen’s Strickland claim was unreasonable.
       Claims (3) and (4)
       Allen alleges Calhoun rendered deficient performance by relying on
Phythian, an inexperienced investigator, and by leaving a pretrial hearing on




       107   Id. at 690-91.
         Harrison v. Quarterman, 496 F.3d 419, 425 (5th Cir. 2007) (quoting Bryant v. Scott,
       108

28 F.3d 1411, 1415 (5th Cir. 1994)) (internal quotation marks omitted).
       109   See id.
                                             36
    Case: 14-70009         Document: 00513633464        Page: 37   Date Filed: 08/11/2016



                                         No. 14-70009
Phythian’s investigation before the hearing had concluded. Allen has waived
this issue because he does not explain why he believes this conduct was
deficient, or how he believes it prejudiced his trial. 110
      Claims (5) and (6)
      Allen argues that Calhoun rendered ineffective assistance because he
had previously rendered ineffective assistance in his only prior capital trial,
and because Calhoun terminated the services of his appointed co-counsel
without consulting Allen. These are conclusory allegations unsupported by
argument or briefing. Accordingly, the claims are either waived or fail on the
merits.
      Claim (7)
      Allen argues that Calhoun “did not have the statement of Herbert King,
a witness interviewed by the State, before or during trial.” He did not exhaust
this claim before the state habeas court. Nevertheless, this court may proceed
to the merits and deny a COA under 28 U.S.C. § 2254(b)(2). King’s affidavit
does not contradict any part of Allen’s confession or provide any other material
support to Allen’s claim. Reasonable jurists could not debate whether the state
habeas court’s denial of this component of Allen’s ineffective assistance claim
involved an unreasonable application of Strickland.
      Claims (8) and (9)
      Allen contends that Calhoun rendered deficient performance by failing
to obtain copies of phone records from the Cherokee Club and failing to discover
that Kelly Trichel, Ferguson’s girlfriend, owned a .380 caliber handgun and
had fought with Ferguson the night of the murder. The Club’s phone records
are significant, Allen claims, because he stated in his confession that he called
his girlfriend, Sue Brazzell, from the Club, just before he killed Ferguson.


      110   See FED. R. APP. P. 28(a)(8)(A).
                                               37
   Case: 14-70009          Document: 00513633464       Page: 38   Date Filed: 08/11/2016



                                        No. 14-70009
Brazzell testified that she had received a phone call from Allen that night
between 3:00 and 4:00 a.m.              But the Club’s phone records contained no
evidence of a phone call to her residence, and Allen now claims he made the
call from his mother’s house, not the Club. Allen argues the phone records
challenge the veracity of his confession. This claim relies on affidavits Allen
has procured that were not presented to the state habeas court, and the
affidavits are inadmissible in this federal habeas proceeding under Cullen v.
Pinholster. 111 Even were the affidavits admissible, the state habeas court did
not unreasonably determine that the phone records contradicted at most only
a “minor detail in [Allen’s] own inculpatory confession.” The various accounts
agree that Allen returned home sometime between 3:00 and 4:00 in the
morning, and this timeline does not disrupt the key events in Allen’s
confession. Therefore, reasonable jurists could not debate whether the state
habeas court unreasonably determined that Allen failed to show that
Calhoun’s failure to obtain the phone records prejudiced Allen’s trial.
      Similarly, even if Calhoun performed deficiently by failing to interview
Trichel about her relationship with Ferguson, the state habeas court’s
determination that this deficiency did not prejudice Allen’s trial was not
unreasonable in light of the complete lack of evidence that Trichel committed
the murder, and when weighed against Allen’s confession and the physical and
circumstantial evidence against him.
      Claim (11)
      Allen’s contention that Calhoun “did not remember the voir dire of James
Chester or why he would have accepted him on the jury” is irrelevant to
Calhoun’s effectiveness as counsel at trial.




      111   563 U.S. 170, 182 (2011).
                                             38
    Case: 14-70009       Document: 00513633464          Page: 39     Date Filed: 08/11/2016



                                       No. 14-70009
       Claim (12)
       Allen argues that Calhoun performed deficiently because he failed to
introduce evidence that would support suppressing Allen’s allegedly
inculpatory statement.          Allen’s confession played a critical role in the
prosecution’s case-in-chief, though the conviction was also supported by
physical evidence. Calhoun did file a motion to suppress this statement, but
Allen claims the motion was pro forma and failed to address his two primary
claims: that the police promised him he would only receive a sentence of seven
years and threatened to prosecute his sister for the crime as a pretext for
enabling child protective services to take away her children. Allen provides no
evidence that he had apprised Calhoun of the State’s threats and promises and
no record of this alleged misconduct exists until it appears in Allen’s state
habeas petition. Unsupported allegations do not warrant habeas relief. 112 In
the absence of any evidence to substantiate his claim that Calhoun knew or
should have known about the State’s alleged conduct, no reasonable jurists
could debate whether the state habeas court’s denial of Allen’s ineffective
assistance claim in this respect was unreasonable, and this court must deny a
COA.
       Claim (13)
       Allen claims Calhoun did not allow Allen to testify in his own defense.
Allen did not support this claim with any evidence in his state habeas petition.
Accordingly, while Allen did, following the magistrate’s issuance of his report
and recommendation, submit an affidavit affirming the truthfulness of the
contents of his habeas petition, this court is not free to include that affidavit in



       112 Ross v. Estelle, 694 F.2d 1008, 1011-12 (5th Cir. 1983) (“Absent evidence in the
record, a court cannot consider a habeas petitioner’s bald assertions on a critical issue . . .
unsupported and unsupportable by anything else contained in the record, to be of probative
evidentiary value.” (citation omitted)).
                                              39
   Case: 14-70009          Document: 00513633464    Page: 40   Date Filed: 08/11/2016



                                     No. 14-70009
the record under Cullen v. Pinholster. 113 Therefore, reasonable jurists could
not debate whether the state habeas court’s determination that this claim was
wholly unsupported was unreasonable.
      Claim (14)
      Allen contends Calhoun rendered deficient performance by failing to call
a number of witnesses who could have presented favorable evidence during the
guilt and punishment phases of his trial.
      Regarding the guilt phase, Allen argues that Suzanne Messick would
have testified that other people had told her that Clark had told them that he
was “Wade Ebert’s boy,” and that Clark could do “what [he] want[s] to.”
Calhoun never contacted Messick. Even assuming these statements were
admissible, as the state habeas court found, Clark’s status as a police
informant did not “outweigh, or contradict, the mass of evidence the jury had
at its disposal to convict the defendant” because Allen was convicted chiefly
based on his own confession and the physical evidence, and because Clark
never testified at trial.       Accordingly, even if Calhoun’s failure to contact
Messick was deficient, reasonable jurists could not debate the state habeas
court’s holding that Calhoun’s conduct did not prejudice Allen.
      Respecting the punishment-phase witnesses, Allen submits affidavits
from several individuals who would have testified to Allen’s good nature, his
devotion to his children, and his peaceful character. Calhoun called three
witnesses during the punishment phase: a psychiatric expert who testified to
Allen’s history of depression and substance-abuse problems, the officer in
charge of the prison where Allen had been held pending trial, who testified that
Allen was a model prisoner, and Allen’s mother, who testified to Allen’s
difficult upbringing, his physical and emotional problems, and his hobbies.


      113 563 U.S. at 182.
                                          40
    Case: 14-70009       Document: 00513633464          Page: 41     Date Filed: 08/11/2016



                                       No. 14-70009
       The state habeas court held that because “petitioner’s confession to the
crime gave a detailed and graphic description of how the crime unfolded,” and
because this confession was supported by physical evidence, “no amount of
legal tactics or strategy would have changed the jury’s verdict.”                      While
Calhoun’s questioning of the punishment-phase mitigation witnesses was far
from ideal, he did elicit some testimony that bore on Allen’s character for
peacefulness, his emotional and physical struggles, and his moral rectitude.
Accordingly, reasonable jurists could not debate the state habeas court’s
determination that there is no reasonable probability that additional character
witnesses would have swayed the jury to impose a life sentence, rather than
one of death.
       Claims (15) and (16)
       Allen alleges Calhoun performed deficiently when he failed to challenge
weaknesses in the State’s theory of the case and its use of physical evidence.
Specifically, he claims Calhoun should have “explore[d] the fact that the
victim’s vehicle was recovered from the same gas station where Clark reported
he had hitched a ride home.” First, all agree that Clark played a role in the
robbery. The location of the vehicle was not inconsistent with Allen’s own
statements regarding Clark’s involvement.               Whether Clark hitched a ride
home from the Club or from the gas station is a collateral issue in Allen’s
confession because it does not affect Allen’s statement that, after he murdered
Ferguson, he drove Ferguson’s car to the gas station and then drove home in
his own vehicle, which he had left at the station during the crime. Reasonable
jurists could not debate whether Calhoun’s failure to challenge a minor part of
Allen’s confession prejudiced him. 114


       114See Self v. Collins, 973 F.2d 1198, 1214-15 (5th Cir. 1992) (holding that minor
inconsistencies between a defendant’s two confessions were insufficient to establish coercion);
cf. Banks v. Thaler, 583 F.3d 295, 325 (5th Cir. 2009) (holding that the state’s failure to
                                              41
    Case: 14-70009         Document: 00513633464     Page: 42     Date Filed: 08/11/2016



                                     No. 14-70009
      Allen also claims Calhoun performed deficiently by “fail[ing] to highlight
for the jury the physical evidence issues.” At a pre-trial evidentiary hearing,
Calhoun did challenge the admissibility of the bullet fragments linking Allen
to the murder. But the judge ultimately ruled the fragments admissible, and
the state habeas court’s affirmance of this decision was not unreasonable in
light of Supreme Court precedent as discussed above. 115 At trial, two crime-
lab technicians testified to support the proposition that the lab had conducted
a responsible forensic examination.           In each case, on cross-examination,
Calhoun brought to the jury’s attention the fact that bullet fragments were
submitted for forensic examination ten months after the other items of physical
evidence. Accordingly, Calhoun did not fail in his obligation to raise the chain-
of-custody issue at trial. Further, even if Calhoun performed deficiently by
failing to pursue this claim in greater detail, the coroner’s report supports the
State’s version of events, and the jury could still reasonably have found that
the fragments presented at trial were what the State said they were.
      Allen argues Calhoun rendered ineffective assistance by failing to
challenge the State’s firearm and toolmark analysis linking the bullet
fragments to Allen’s gun. The State’s expert, Richard Beighley, testified that,
through firearm and toolmark analysis, he matched the bullet fragments
recovered from Ferguson’s body with the .380 handgun the police discovered in
Ferguson’s car. Calhoun brought some of the shortcomings of this type of
analysis to the jury’s attention, inquiring how Beighley could identify a positive
match given that the type of handgun at issue was mass-produced on machines
that created virtually identical weapons.            He also challenged Beighley’s



disclose information that would have contradicted defendant’s confession in minor respects
did not create prejudice under Brady).
      115   See supra Issue 6.
                                           42
    Case: 14-70009         Document: 00513633464         Page: 43     Date Filed: 08/11/2016



                                        No. 14-70009
qualifications, asked about the margin of error in this type of examination, and
inquired whether he had a set of regularly-followed standards to guide his
discretion in conducting firearm analysis. Allen does not explain what more
Calhoun could have done to challenge the firearm and toolmark analysis that
the State employed in Allen’s case. Accordingly, reasonable jurists could not
debate whether the state habeas court unreasonably concluded that Calhoun
did not render ineffective assistance in this regard.
      We deny a COA on Ground Eight.
                                               XI
      In Ground Seventeen, Allen asserts that the cumulative effect of errors
renders the guilty verdict unreliable. A claim of cumulative error is a question
of law reviewable under § 2254(d)(1). 116
      The state habeas court did not address this claim, though Allen did raise
it in his petition. But regardless of this procedural irregularity, this court may
deny a COA on the merits. 117
      “The cumulative error doctrine . . . provides that an aggregation of non-
reversible errors (i.e., plain errors failing to necessitate reversal and harmless
errors) can yield a denial of the constitutional right to a fair trial, which calls
for reversal.” 118 The doctrine applies only “where (1) the individual errors
involved matters of constitutional dimension rather than mere violations of
state law; (2) the errors were not procedurally defaulted for habeas purposes;
and (3) the errors ‘so infected the entire trial that the resulting conviction
violates due process.’” 119


      116   Martinez Perez v. Dretke, 172 F. App’x 76, 81-82 (5th Cir. 2006).
      117   28 U.S.C. § 2254(b)(2).
      118   United States v. Munoz, 150 F.3d 401, 418 (5th Cir. 1998).
        Derden v. McNeel, 978 F.2d 1453, 1457 (5th Cir. 1992) (en banc) (quoting Cupp v.
      119

Naughten, 414 U.S. 141, 147 (1973)).
                                               43
    Case: 14-70009          Document: 00513633464          Page: 44     Date Filed: 08/11/2016



                                          No. 14-70009
       We have previously emphasized that cumulative error applies only in
“rare instances.” 120 We conclude that this is not such a rare instance, as it is
not “the unusual case in which synergistic or repetitive error violate[d] the
defendant’s constitutional right to a fair trial.” 121 Rather, to the extent any of
the three Grounds on which we have granted a COA constitutes error, no
reasonable jurist could disagree that they are not the kind of pervasive error
that implicates the cumulative error doctrine. If those errors are not reversible
themselves, they do not become reversible when accumulated. We therefore
deny a COA on Ground Seventeen.
                                             *****
       A COA is GRANTED as to Allen’s Grounds Two, Six, and Ten. A COA
is DENIED as to all other claims raised by Allen (including his Grounds Three,
Five, Seven, Eight, Twelve, and Seventeen).




       120   See, e.g., United States v. Delgado, 672 F.3d 320, 344 (5th Cir. 2012).
       121Id. Cf. Chambers v. Mississippi, 410 U.S. 284, 290-94 & n.3, 302-03 (1973) (holding
that a series of rulings by the trial court that denied the defendant an opportunity to cross-
examine key government witnesses and present witnesses in his own defense, considered
together, deprived the defendant of due process).
                                                44